Hon. Dennis Tobolski County Attorney, Cattaraugus County
Your recent letter requests our opinion as to what type of colored or flashing lights or sirens are permitted on cars operated by the county fire coordinator, the deputy fire coordinator, district fire coordinators and an ambulance coordinator.
Vehicle and Traffic Law, § 375 (41) governs the display of lights on vehicles and is quoted in part below. Subdivision 2 thereof concerns red and white flashing lights.
  "41. Colored and flashing lights. The provisions of this subdivision shall govern the affixing and display of lights on vehicles, other than those lights required by law. 1. No light, other than a white light, and no revolving, rotating, flashing, oscillating or constantly moving white light shall be affixed to, or displayed on any vehicle except as prescribed herein.
  "2. Red lights and certain white lights. One or more red or combination red and white lights, or one white light which must be a revolving, rotating, flashing, oscillating or constantly moving light, may be affixed to an authorized emergency vehicle, and such lights may be displayed on an authorized emergency vehicle when such vehicle is engaged in an emergency operation, and upon a fire vehicle while returning from an alarm of fire or other emergency."
Also, it is noted that Vehicle and Traffic Law, § 41 (7) exempts any vehicle operating pursuant to the New York State Defense Emergency Act from the provisions of the Vehicle and Traffic Law concerning lights. As indicated, supra, red and white flashing lights may only be used on authorized emergency vehicles and fire vehicles.
Vehicle and Traffic Law, § 101 defines an authorized emergency vehicle as follows:
"§ 101. Authorized emergency vehicle
  "Every ambulance, police vehicle, fire vehicle and civil defense emergency vehicle."
An authorized emergency vehicle includes a fire vehicle.
Vehicle and Traffic Law, § 115-a defines a fire vehicle in part as follows:
"§ 115-a. Fire vehicle
  "Every vehicle operated for fire service purposes owned and identified as being owned by the state, a public authority, a county, town, city, village or fire district, or a fire corporation subject to the provisions of subdivision (e) of section fourteen hundred two of the not-for-profit corporation law or a fire company as defined in section one hundred of the general municipal law. Any of the following vehicles shall be fire vehicles only for the purpose of section one hundred one of this chapter: 1. a vehicle operated by officials of the division of fire safety in the office for local government of the executive department,
  "2. a vehicle ordinarily operated by a chief or assistant chief of a fire department, or a county or deputy county fire coordinator, or county or assistant county fire marshal, or such vehicle when operated in an official capacity by or under the direction of such person * * *"
It is obvious from subdivision 2, therefore, that automobiles operated by county fire coordinators and deputy fire coordinators are included within the definition of fire vehicles which are authorized to affix red and white flashing lights pursuant to Vehicle and Traffic Law, § 375 (41) (2). We find no definitions or reference to the automobiles operated by district fire coordinators or an ambulance coordinator. If the automobile were operated by the district fire coordinator in an official capacity under the direction of the county fire coordinator or the deputy county fire coordinator, it would qualify to have a flashing red and white light. This could also include an ambulance coordinator. It should also be noted that the first sentence of Section 115-a of the Vehicle and Traffic Law, supra, would include any vehicle operated for fire service purposes owned and identified as being owned by the county. You, however, have restricted your inquiry to the use of private vehicles.
Vehicle and Traffic Law, § 375 (26) allows the use of a siren on an authorized emergency vehicle. Any vehicle, therefore, qualified as an authorized emergency vehicle, supra, may employ the use of a siren. In fact, the use of such sirens may be mandatory since the exemptions from certain traffic regulations as indicated in Vehicle and Traffic Law, § 1104 (4) (c) would not apply except where the vehicle has an audible siren.
You also mention the use of blue lights as allowed by Vehicle and Traffic Law, § 375 (41) (4). That provision allows the use of a blue light by a volunteer fireman on his private vehicle if authorized as stated therein. The activities and the individuals you mention in your letter are county activities and unless such persons were authorized members of volunteer fire departments in some municipality, they could not use a blue light.
It is our opinion, therefore, that both the county fire coordinator and the deputy fire coordinator may operate private vehicles with flashing red and white lights. The district fire coordinator and the ambulance coordinator could only operate such vehicles with red and white flashing lights when operated in official capacity under the direction of the county or deputy county fire coordinator.